Exhibit 99.1 PRESS RELEASE WiLAN Reports 2016 Year End and Fourth Quarter Financial Results OTTAWA, Canada – February 9, 2017 – WiLAN (TSX:WIN) (NASD:WILN) today reported financial results for the three- and twelve-month periods ended December 31, 2016. All financial information in this press release is reported in U.S. dollars, unless otherwise indicated. Fourth Quarter 2016 Highlights • Revenues of $30.2 million • EBITDA of $17.5 million, or $0.15 per basic share, representing 58% of revenue • GAAP net earnings of $8.6 million, or $0.07 per basic share • Acquired portfolios from GLOBALFOUNDRIES Inc. and Kodak Inc. • Launched litigation in China against Sony Corp. Fiscal 2016 Highlights • Revenues of $92.9 million • EBITDA of $53.7 million, or $0.45 per basic share, representing 58% of revenue. • GAAP net earnings of $11.1 million, or $0.09 per basic share, up 10% • Returned $8.8 million to shareholders in dividend payments and share buybacks • Cash and cash equivalents and short-term investments at December 31, 2016 was $107.7 million • Signed 32 license agreements, including three renewals • Acquired patent portfolios under the partner model with Eastman Kodak, Panasonic, GLOBALFOUNDRIES, SRI International, Funai, Barron Associates and MLR, LLC • Entered into partnerships with University of Waterloo and University of Saskatchewan • Expanded litigation presence further into China, Germany and Canada “2016 ended on a positive note with a strong quarter for revenue, EBITDA and cash flow,” said Jim Skippen CEO of Wilan. “During the year we added several exciting patent portfolios to our already substantial and valuable holdings, reflecting investment in our future. We also grew our pipeline of license opportunities by launching a number of negotiations and litigations with potential licensees in both our traditional U.S. market as well as in other geographies such as China, Germany and Canada. Looking forward, we will remain patient in our license negotiations in order to obtain what we believe is fair value for our patents. This may lead to variability in our quarterly financial performance; however, we believe that it is absolutely in the best long-term interest of the business to protect the value of those patents. While financial performance has been lumpy in the past five quarters, in three of those quarters we have generated positive revenue surprises.” www.wilan.com © copyright Wi-LAN 2017 1 PRESS RELEASE Approval of Eligible Dividend The Board of Directors has declared an eligible quarterly dividend of CDN$0.0125per common share to be paid onApril 5, 2017,to shareholders of record onMarch 22, 2017. Fourth Quarter and Fiscal Year 2016 Revenue Review In the three month period ended December 31, 2016, WiLAN generated revenues of $30.2 million, compared with $26.0 million in the three month period ended December 31, 2015. In the twelve month period ended December 31, 2016, WiLAN generated revenues of $92.9 million, compared with $102.9 million in the twelve month period ended December 31, 2015. For fiscal 2016, the decrease in revenues is primarily attributable to the completion of certain fixed payment license agreements offset by an increase of one-time payment license agreements signed during the quarter and fiscal year. For the twelve month period ended December31, 2016, the top ten licensees accounted for 77% of revenues, whereas in fiscal 2015 the top ten licensees accounted for 76% of revenues. Fourth Quarter and Fiscal Year 2016 Operating Expense Review Cost of revenue expenses
